Citation Nr: 1201117	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 Rating Decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for hepatitis C.

The claim at issue was previously remanded by the Board in December 2010 for further evidentiary development of requesting a VA examination with diagnoses and medical nexus opinions.  This was accomplished, and the claim was readjudicated in an October 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that there has been substantial compliance with the remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran received air-gun inoculations in service.

3.  Symptoms of hepatitis C were not chronic in service.  

4.  Symptoms of hepatitis C have not been continuous since service separation.  

5.  The Veteran's current hepatitis C is not related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for 
hepatitis C has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, a VA examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hepatitis C

The Veteran alleges he was infected with hepatitis C when he was inoculated by "jet injectors" (air-guns) in service.  Significantly, VBA Fast letter 04-13 
(June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service noted that a RO decision had erroneously quoted a VA physician who was the chief consultant to the Public Health Strategic health care group as indicating that anyone inoculated with air-gun injectors was at risk of having hepatitis C.  Although the attribution of this quotation was erroneous, the Acting Director concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes 
hepatitis C with air-guns injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission, and a rationale as to why the physician believes the air-gun was the source of a veteran's hepatitis C.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hepatitis C.  Concerning the question of in-service disease or injury, the Veteran alleges he was infected with hepatitis C when he was inoculated by 
air-guns in service.  Service treatment records show that the Veteran received immunizations during service via injections, to include receiving typhoid vaccinations in 1964 and 1966; a tetanus vaccination in 1964; a typhus vaccination in 1965; cholera vaccinations in 1965, 1966, and 1967; and a yellow fever vaccination in 1965.  The Veteran is competent to report that those vaccinations involved air-gun injectors and his statements in that regard are considered credible.  See Layno, 6 Vet. App. at 465.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that hepatitis C symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of hepatitis C or symptoms of hepatitis C.  The evidence in this case includes the May 1967 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The May 1967 service separation examiner's review of the history is negative for any reports of symptoms of hepatitis C.  The May 1967 service separation clinical findings by the examiner revealed no hepatitis C symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hepatitis C in service, or complaints, treatment, or diagnosis of hepatitis C either during service or at service separation in May 1967.  As noted above, an injury incurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of hepatitis C have not been continuous since service separation in May 1967.  Following service separation in May 1967, the evidence of record shows no post-service findings, diagnosis, or treatment for hepatitis C until decades later in 1997.  The absence of post-service findings, diagnosis, or treatment for 30 years after separation from service is one factor that tends to weigh against a finding of either hepatitis C in service or continuous hepatitis C symptoms after service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran has not contended or submitted any lay or medical evidence showing that hepatitis C symptoms have been continuous since service separation.  

Other evidence of record, tending to show that hepatitis C symptoms have not been continuous since service separation, includes a June 1997 VA treatment record where the Veteran denied a history of hepatitis.  On the Veteran's November 2006 claim form, he reported that his hepatitis C began in 1997 and did not answer the questions regarding when he was treated for the hepatitis C and did not identify any medical providers.  In the January 2011 VA hepatitis C examination "Report of Medical History," the Veteran reported that his hepatitis C was not diagnosed until 1997 and he had not received treatment in the past.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hepatitis C is not related to active service.  In the 
January 2011 VA hepatitis C opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's current hepatitis C was not related to the in-service air-gun inoculations.  The VA examiner reasoned that the Veteran's current hepatitis C was not related to active service because the Veteran's other risk factors for contracting hepatitis C, which included: post-service high-risk sexual practices, a post-service history of IV drug abuse (heroin, crack cocaine, and speed), and the extensive period of time between the air-gun inoculations in service and hepatitis C diagnosis.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current hepatitis C and his military service, including no credible evidence of continuity of symptomatology of hepatitis C which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The only probative nexus opinion on file, in January 2011, weighs against the claim.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis C, and outweighs the Veteran's more recent contentions regarding hepatitis C being due to in-service air-gun inoculations.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


